UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6857


ERNEST LEE WYNN, JR.,

                Plaintiff – Appellant,

          v.

MS. BADGETT, Medical Administrator; O. AJUMOBI, Dr.,
Institutional    Physician;   MS.    BURNETTE,    Grievance
Coordinator; KEITH W. DAVIS, Warden; DR. OHI, Institutional
Physician; D. HODGES, Superintendent; GOHAR ABBASI, Dr.,
Institutional Physician,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:10-cv-00490-LO-TCB)


Submitted:   October 14, 2010             Decided:   October 22, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ernest Lee Wynn, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ernest      Lee    Wynn,   Jr.,       appeals   the    district     court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed     the     record      and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Wynn   v.    Badgett,      No.       1:10-cv-00490-LO-TCB        (E.D.   Va.

June 7, 2010).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court     and    argument         would   not     aid   the   decisional

process.

                                                                               AFFIRMED




                                             2